Per Curiam.
— The respondents move to dismiss this appeal for the reason that the alleged appeal and supersedeas bond does not render the appeal effectual in that the penalty of said bond, which purports to be both an appeal and a supersedeas bond, is not double the amount of the money judgment appealed from and $200 additional, as required by law. This being true as shown by the record, under the rule announced by this court in Pierce v. Willeby, 20 Wash. 129 [59 Pac. 999), Town of Sumner v. Rogers, 21 Wash. 361 (58 Pac. 214), and Galloway v. Tjossem, 22 Wash. 103 (60 Pac. 129), the motion will be sustained ana the appeal dismissed.